396 F.2d 804
Sarah AGUILAR, Appellant,v.UNITED STATES of America, Appellee.
No. 24943.
United States Court of Appeals Fifth Circuit.
June 19, 1968.

Roy R. Barrera, Nicholas & Barrera, San Antonio, Tex., for appellant.
Jeremiah Handy, Asst. U. S. Atty., San Antonio, Tex., Ernest Morgan, U. S. Atty., for appellee.
Before COLEMAN and GODBOLD, Circuit Judges, and RUBIN, District Judge.
PER CURIAM:


1
Appellant was convicted of a narcotics violation, § 174 Title 21 United States Code. The appeal challenges the sufficiency of the proof to sustain the conviction. Upon an examination of the record we find no error in this regard, Berger v. United States, 295 U.S. 78, 55 S.Ct. 629, 79 L.Ed. 1314 (1935); Gallego v. United States, 9 Cir., 1960, 276 F.2d 914; Brewer v. United States, 8 Cir., 1965, 353 F.2d 260; West v. United States, 8 Cir., 1966, 359 F.2d 50; Calderon v. United States, 10 Cir., 1959, 269 F.2d 416.


2
Affirmed.